Citation Nr: 1727614	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a cholecystectomy to include as secondary to gastrointestinal disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to August 2004.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

These matters were previously before the Board, and, in March 2014 and in June 2015, the Board remanded these matters remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

A signed statement from the Veteran, dated April 24, 2017, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for hypertension is dismissed.

Service connection for the residuals of cholecystectomy to include as secondary to gastrointestinal disabilities is dismissed.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


